UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam VT Voyager Fund The fund's portfolio 9/30/15 (Unaudited) COMMON STOCKS (96.4%) (a) Shares Value Aerospace and defense (2.6%) Airbus Group SE (France) 71,800 $4,264,632 Bombardier, Inc. Class B (Canada) (S) 1,443,875 1,806,872 Honeywell International, Inc. 48,225 4,566,425 Northrop Grumman Corp. 11,197 1,858,142 Raytheon Co. 7,600 830,376 United Technologies Corp. 52,900 4,707,571 Airlines (3.8%) Air Canada (Canada) (NON) 265,600 2,135,547 American Airlines Group, Inc. 398,400 15,469,872 Spirit Airlines, Inc. (NON) 194,884 9,218,013 Automobiles (2.8%) Fiat Chrysler Automobiles NV (United Kingdom) (NON) (S) 444,838 5,876,310 Tesla Motors, Inc. (NON) (S) 11,800 2,931,120 Yamaha Motor Co., Ltd. (Japan) 544,000 10,971,896 Banks (1.4%) Bank of America Corp. 278,584 4,340,339 JPMorgan Chase & Co. 62,150 3,789,286 Virgin Money Holdings UK PLC (United Kingdom) (NON) 188,491 1,103,897 Wells Fargo & Co. 16,825 863,964 Beverages (0.2%) Molson Coors Brewing Co. Class B 16,800 1,394,736 Biotechnology (10.7%) AMAG Pharmaceuticals, Inc. (NON) (S) 341,220 13,556,671 Amgen, Inc. 39,100 5,408,312 ARIAD Pharmaceuticals, Inc. (NON) 701,861 4,098,868 Biogen, Inc. (NON) 20,475 5,974,810 Celgene Corp. (NON) 165,620 17,915,115 Gilead Sciences, Inc. 200,247 19,662,253 PTC Therapeutics, Inc. (NON) (S) 50,294 1,342,850 TESARO, Inc. (NON) 19,691 789,609 United Therapeutics Corp. (NON) 11,917 1,563,987 Vertex Pharmaceuticals, Inc. (NON) 54,500 5,675,630 Building products (0.2%) Assa Abloy AB Class B (Sweden) 81,247 1,459,341 Capital markets (2.8%) AllianceBernstein Holding LP (Partnership shares) 62,000 1,649,200 Bank of New York Mellon Corp. (The) 91,000 3,562,650 Charles Schwab Corp. (The) 118,300 3,378,648 E*Trade Financial Corp. (NON) 59,200 1,558,736 KKR & Co. LP 422,300 7,086,194 Morgan Stanley 79,900 2,516,850 Chemicals (1.8%) Axalta Coating Systems, Ltd. (NON) 41,700 1,056,678 Dow Chemical Co. (The) 27,100 1,149,040 E.I. du Pont de Nemours & Co. (S) 48,200 2,323,240 Monsanto Co. 28,200 2,406,588 Sherwin-Williams Co. (The) 23,975 5,341,151 Tronox, Ltd. Class A 41,575 181,683 Commercial services and supplies (0.5%) Tyco International PLC 111,800 3,740,828 Communications equipment (0.3%) Cisco Systems, Inc. 30,500 800,625 QUALCOMM, Inc. 21,491 1,154,711 Consumer finance (0.7%) American Express Co. 61,000 4,521,930 Oportun Financial Corp. (acquired 6/23/15, cost $391,482) (Private) (F) (RES) (NON) 137,362 352,334 Diversified consumer services (0.7%) Houghton Mifflin Harcourt Co. (NON) 161,814 3,286,442 ITT Educational Services, Inc. (NON) (S) 434,667 1,490,908 Diversified telecommunication services (0.2%) Level 3 Communications, Inc. (NON) 35,600 1,555,364 Electrical equipment (0.1%) Jiangnan Group, Ltd. (China) 2,034,000 419,956 Energy equipment and services (1.3%) Baker Hughes, Inc. 87,100 4,532,684 Halliburton Co. 131,667 4,654,428 Food and staples retail (1.1%) CVS Health Corp. 82,900 7,998,192 Food products (0.5%) Keurig Green Mountain, Inc. (S) 33,100 1,725,834 Nomad Foods, Ltd. (United Kingdom) (NON) 46,024 724,977 TreeHouse Foods, Inc. (NON) 9,700 754,563 Health-care equipment and supplies (0.2%) Edwards Lifesciences Corp. (NON) 10,400 1,478,568 Health-care providers and services (1.4%) Anthem, Inc. 22,100 3,094,000 Cardinal Health, Inc. 59,700 4,586,154 China Pioneer Pharma Holdings, Ltd. (China) 1,023,000 444,037 Cigna Corp. 12,700 1,714,754 Health-care technology (0.1%) Castlight Health, Inc. Class B (NON) (S) 158,526 665,809 Hotels, restaurants, and leisure (0.7%) Hilton Worldwide Holdings, Inc. 25,100 575,794 Melco Crown Entertainment, Ltd. ADR (Hong Kong) (S) 117,600 1,618,176 Restaurant Brands International LP (Units) (Canada) 916 32,082 Thomas Cook Group PLC (United Kingdom) (NON) 1,467,493 2,575,314 Household durables (1.5%) Panasonic Corp. (Japan) 470,300 4,774,517 PulteGroup, Inc. 181,679 3,428,283 Skyworth Digital Holdings, Ltd. (China) 1,264,000 862,775 Whirlpool Corp. 9,352 1,377,176 Independent power and renewable electricity producers (1.4%) 8Point3 Energy Partners LP (NON) 96,700 1,025,987 NRG Energy, Inc. 301,500 4,477,275 TerraForm Global, Inc. Class A (NON) (S) 392,817 2,616,161 TerraForm Power, Inc. Class A (NON) 106,783 1,518,454 Industrial conglomerates (0.3%) Danaher Corp. 24,795 2,112,782 Insurance (1.9%) American International Group, Inc. 13,000 738,660 Assured Guaranty, Ltd. 262,670 6,566,750 Genworth Financial, Inc. Class A (NON) 839,013 3,876,240 Hartford Financial Services Group, Inc. (The) 16,900 773,682 Prudential PLC (United Kingdom) 67,438 1,425,677 Internet and catalog retail (4.5%) Amazon.com, Inc. (NON) 37,075 18,978,322 Ctrip.com International, Ltd. ADR (China) (NON) (S) 62,000 3,917,160 Delivery Hero Holding GmbH (acquired 6/12/15, cost $1,378,658) (Private) (Germany) (F) (RES) (NON) 179 1,231,972 FabFurnish GmbH (acquired 8/2/13, cost $43) (Private) (Brazil) (F) (RES) (NON) 32 27 Global Fashion Holding SA (acquired 8/2/13, cost $2,084,441) (Private) (Brazil) (F) (RES) (NON) 49,204 1,281,502 Netflix, Inc. (NON) 22,800 2,354,328 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $43) (Private) (Brazil) (F) (RES) (NON) 32 27 New Middle East Other Assets GmbH (acquired 8/2/13, cost $17) (Private) (Brazil) (F) (RES) (NON) 13 11 Priceline Group, Inc. (The) (NON) 3,303 4,085,349 Internet software and services (14.6%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 166,511 9,819,154 Baidu, Inc. ADR (China) (NON) 12,800 1,758,848 Facebook, Inc. Class A (NON) 335,269 30,140,683 Google, Inc. Class A (NON) 79,548 50,781,057 Monster Worldwide, Inc. (NON) (S) 326,307 2,094,891 Tencent Holdings, Ltd. (China) 197,100 3,314,933 Twitter, Inc. (NON) 30,600 824,364 Yahoo!, Inc. (NON) 153,400 4,434,794 IT Services (3.5%) MasterCard, Inc. Class A 31,500 2,838,780 Visa, Inc. Class A (S) 317,700 22,130,982 Media (1.4%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 105,849 1,346,818 Comcast Corp. Class A 67,415 3,834,565 Liberty Global PLC Ser. A (United Kingdom) (NON) 48,149 2,067,518 Live Nation Entertainment, Inc. (NON) 31,500 757,260 Time Warner, Inc. 23,345 1,604,969 Metals and mining (0.3%) Freeport-McMoRan, Inc. (Indonesia) 31,854 308,665 Glencore PLC (United Kingdom) 1,133,174 1,579,077 Multiline retail (0.7%) Macy's, Inc. 98,600 5,060,152 Oil, gas, and consumable fuels (3.9%) Anadarko Petroleum Corp. 56,800 3,430,152 Devon Energy Corp. 37,400 1,387,166 EOG Resources, Inc. 33,500 2,438,800 Genel Energy PLC (United Kingdom) (NON) (S) 997,969 4,197,885 Gulfport Energy Corp. (NON) 195,700 5,808,376 MarkWest Energy Partners LP 28,000 1,201,480 Pioneer Natural Resources Co. 18,300 2,226,012 Scorpio Tankers, Inc. 299,015 2,741,968 Suncor Energy, Inc. (Canada) 155,400 4,156,033 Whiting Petroleum Corp. (NON) 21,932 334,902 Personal products (1.9%) Avon Products, Inc. (S) 1,148,788 3,733,561 Coty, Inc. Class A (NON) (S) 141,700 3,834,402 Edgewell Personal Care Co. 74,200 6,054,720 Pharmaceuticals (8.2%) AbbVie, Inc. 44,500 2,421,245 Allergan PLC (NON) 67,342 18,304,229 Bristol-Myers Squibb Co. 54,275 3,213,080 Jazz Pharmaceuticals PLC (NON) 180,408 23,959,986 Pacira Pharmaceuticals, Inc. (NON) (S) 25,100 1,031,610 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 157,775 8,907,977 Real estate investment trusts (REITs) (0.9%) American Tower Corp. (R) 26,663 2,345,811 Gaming and Leisure Properties, Inc. (R) 140,900 4,184,730 Real estate management and development (0.6%) Kennedy-Wilson Holdings, Inc. (S) 173,577 3,848,202 RE/MAX Holdings, Inc. Class A 20,239 728,199 Road and rail (1.6%) Genesee & Wyoming, Inc. Class A (NON) 45,569 2,692,217 Union Pacific Corp. 95,500 8,443,155 Semiconductors and semiconductor equipment (2.5%) Avago Technologies, Ltd. 39,000 4,875,390 Canadian Solar, Inc. (Canada) (NON) (S) 132,432 2,201,020 Micron Technology, Inc. (NON) 303,128 4,540,857 NXP Semiconductor NV (NON) 45,600 3,970,392 SunEdison, Inc. (NON) (S) 266,966 1,916,816 Software (3.4%) Adobe Systems, Inc. (NON) 13,200 1,085,304 Microsoft Corp. 124,600 5,514,796 Mobileye NV (Israel) (NON) (S) 23,800 1,082,424 Nintendo Co., Ltd. (Japan) 12,300 2,077,984 Oracle Corp. 93,361 3,372,199 Salesforce.com, Inc. (NON) 62,485 4,338,334 TiVo, Inc. (NON) 679,900 5,887,934 VMware, Inc. Class A (NON) 12,858 1,013,082 Specialty retail (2.4%) Advance Auto Parts, Inc. 20,300 3,847,459 Gap, Inc. (The) (S) 98,400 2,804,400 Home Depot, Inc. (The) 70,548 8,147,589 Lowe's Cos., Inc. 32,003 2,205,647 Technology hardware, storage, and peripherals (6.7%) Apple, Inc. 303,323 33,456,527 EMC Corp. (S) 195,500 4,723,280 Hewlett-Packard Co. 93,300 2,389,413 Lenovo Group, Ltd. (China) 2,688,000 2,282,379 SanDisk Corp. 35,600 1,934,148 Western Digital Corp. 34,652 2,752,755 Thrifts and mortgage finance (—%) Dewan Housing Finance Corp., Ltd. (India) 89,851 302,478 Wireless telecommunication services (0.1%) Vodafone Group PLC ADR (United Kingdom) 22,500 714,145 Total common stocks (cost $614,923,352) CONVERTIBLE PREFERRED STOCKS (1.2%) (a) Shares Value Allergan PLC Ser. A, 5.50% cv. pfd. 1,963 $1,852,012 Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,069) (Private) (F) (RES) (NON) 375 962 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $20,444) (Private) (F) (RES) (NON) 6,490 18,399 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $48,019) (Private) (F) (RES) (NON) 9,434 43,217 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $69,646) (Private) (F) (RES) (NON) 13,683 62,682 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $39,056) (Private) (F) (RES) (NON) 7,114 35,150 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $117,903) (Private) (F) (RES) (NON) 15,352 106,113 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $330,694) (Private) (F) (RES) (NON) 116,033 297,625 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $418,161) (Private) (F) (RES) (NON) 146,723 376,345 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $1,316,369) (Private) (F) (RES) (NON) 462,322 1,184,732 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $4,029,742) (Private) (F) (RES) (NON) 119,162 4,251,071 Total convertible preferred stocks (cost $8,354,103) PURCHASED OPTIONS OUTSTANDING (1.1%) (a) Expiration Contract date/strike price amount Value Agilent Technologies, Inc. (Call) Nov-15/$32.50 $73,710 $211,125 Alibaba Group Holding, Ltd. ADR (Call) Jan-16/70.00 62,471 97,836 Alibaba Group Holding, Ltd. ADR (Call) Jan-16/80.00 95,660 42,154 Alibaba Group Holding, Ltd. ADR (Call) Jan-16/90.00 72,231 10,995 Alibaba Group Holding, Ltd. ADR (Call) Jan-16/110.00 107,907 4,685 Amgen, Inc. (Call) Oct-15/190.00 115,630 20 Avon Products, Inc. (Call) Dec-15/6.00 670,338 37,802 Avon Products, Inc. (Call) Nov-15/5.00 349,139 26,842 Avon Products, Inc. (Call) Oct-15/7.00 465,805 210 Bombardier, Inc. (Call) Oct-15/1.50 854,295 127,665 Bombardier, Inc. (Call) Oct-15/1.75 1,215,808 100,945 Bombardier, Inc. (Call) Oct-15/2.00 1,520,937 60,404 Calpine Corp. (Call) Nov-15/12.00 499,035 1,408,891 DISH Network Corp. (Call) Oct-15/55.00 45,736 184,288 Freeport-McMoran, Inc. (Call) Nov-15/5.00 186,065 882,917 Hilton Worldwide Holdings, Inc. (Call) Oct-15/22.00 299,677 377,126 Huntsman Corp. (Call) Oct-15/13.00 205,646 6,332 L-3 Communications Holdings, Inc. (Call) Oct-15/90.00 60,806 891,236 Material Select Sector SPDR Fund ETF (Call) Oct-15/43.00 609,231 91,385 Pandora Media, Inc. (Call) Oct-15/14.00 113,673 834,486 SPDR S&P rust (Call) Oct-15/205.00 777,478 183,990 SPDR S&P rust (Call) Oct-15/203.00 328,801 144,725 SPDR S&P rust (Call) Oct-15/205.00 239,191 56,605 SPDR S&P rust (Call) Oct-15/205.00 651,317 87,237 SPDR S&P rust (Call) Oct-15/203.00 727,901 29,742 SPDR S&P rust (Call) Oct-15/203.00 512,107 20,925 SPDR S&P rust (Call) Oct-15/205.00 481,405 91 Staples, Inc. (Call) Nov-15/18.00 380,840 38,191 Tronox, Ltd. Class A (Call) Feb-16/4.00 268,918 235,145 Tronox, Ltd. Class A (Call) Feb-16/3.00 150,689 233,568 Tronox, Ltd. Class A (Call) Feb-16/5.00 317,086 166,369 Tronox, Ltd. Class A (Call) Feb-16/4.00 87,268 76,308 Tronox, Ltd. Class A (Call) Jan-16/12.00 571,219 35,277 American Airlines Group, Inc. $41.80, Celgene Corp $116.99, Macy's, Inc $56.06 (Call) (WOC) Nov-15/110.00 10,554,834 68,606 American Airlines Group, Inc. $44.31, Celgene Corp $125.62, Macy's, Inc $57.12 (Call) (WOC) Nov-15/110.00 13,393,386 3,563 Wynn Resorts, Ltd. (Call) Nov-15/40.00 82,700 1,163,424 Total purchased options outstanding (cost $13,650,028) WARRANTS (0.8%) (a) (NON) Expiration date Strike Price Warrants Value Gree Electric Appliances, Inc. of Zhuhai 144A (China) 6/24/16 $0.00 291,400 $741,667 Wells Fargo & Co. (W) 10/28/18 34.01 175,913 3,182,266 Wuliangye Yibin Co., Ltd. 144A (China) 4/15/16 0.00 384,700 1,460,410 Total warrants (cost $3,039,595) INVESTMENT COMPANIES (0.5%) (a) Shares Value Market Vectors Junior Gold Miners ETF (S) 167,700 $3,285,243 Total investment companies (cost $4,265,863) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Notes 2s, February 15, 2025 (i) $476,000 $475,338 Total U.S. Treasury obligations (cost $475,338) SHORT-TERM INVESTMENTS (10.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.24% (d) Shares 65,319,705 $65,319,705 Putnam Short Term Investment Fund 0.13% (AFF) Shares 5,511,602 5,511,602 SSgA Prime Money Market Fund Class N 0.09% (P) Shares 489,000 489,000 U.S. Treasury Bills 0.02%, February 18, 2016 $348,000 347,973 U.S. Treasury Bills 0.16%, February 11, 2016 (SEGSF) 636,000 635,941 U.S. Treasury Bills 0.02%, February 4, 2016 (SEGSF) 220,000 219,985 U.S. Treasury Bills 0.03%, October 22, 2015 (SEGSF) 335,000 334,993 Total short-term investments (cost $72,858,893) TOTAL INVESTMENTS Total investments (cost $717,567,172) (b) FORWARD CURRENCY CONTRACTS at 9/30/15 (aggregate face value $57,611,187) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International British Pound Sell 12/16/15 $1,423,357 $1,301,712 $(121,645) Chinese Yuan Sell 11/18/15 22,770,350 22,301,510 (468,840) Euro Sell 12/16/15 4,862,175 4,922,922 60,747 Japanese Yen Sell 11/18/15 16,349,303 15,814,331 (534,972) State Street Bank and Trust Co. Canadian Dollar Sell 10/21/15 3,662,191 4,108,843 446,652 UBS AG British Pound Sell 12/16/15 9,052,354 9,161,869 109,515 Total WRITTEN OPTIONS OUTSTANDING at 9/30/15 (premiums $562,337) (Unaudited) Expiration Contract date/strike price amount Value Alibaba Group Holding, Ltd. ADR (Call) Jan-16/$80.00 $62,471 $27,940 Alibaba Group Holding, Ltd. ADR (Call) Jan-16/90.00 95,660 14,561 Alibaba Group Holding, Ltd. ADR (Call) Jan-16/110.00 72,231 3,136 Alibaba Group Holding, Ltd. ADR (Call) Jan-16/130.00 107,907 914 Amgen, Inc. (Call) Oct-15/210.00 115,630 1 Avon Products, Inc. (Call) Nov-15/7.00 349,139 4,054 Avon Products, Inc. (Call) Oct-15/9.00 465,805 47 Material Select Sector SPDR Fund ETF (Call) Oct-15/44.00 609,231 24,369 SPDR S&P rust (Call) Oct-15/207.00 777,478 96,197 SPDR S&P rust (Call) Oct-15/205.00 328,801 77,811 SPDR S&P rust (Call) Oct-15/207.00 239,191 29,595 SPDR S&P rust (Call) Oct-15/207.00 651,317 46,478 SPDR S&P rust (Call) Oct-15/205.00 727,901 15,752 SPDR S&P rust (Call) Oct-15/205.00 512,107 11,082 SPDR S&P rust (Call) Oct-15/207.00 481,405 5 Tronox, Ltd. Class A (Call) Jan-16/14.00 571,219 28,195 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 343,583 $— 7/28/16 (3 month USD-LIBOR-BBA plus 0.32%) A basket (DBPTMATR) of common stocks $(981,410) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through October 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $706,956,708. (b) The aggregate identified cost on a tax basis is $729,556,487, resulting in gross unrealized appreciation and depreciation of $142,322,098 and $92,236,201, respectively, or net unrealized appreciation of $50,085,897. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $9,242,169, or 1.3% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $23,538,873 $297,228,646 $315,255,917 $11,424 $5,511,602 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $65,319,705, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $64,784,072. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. (W) Warrants issued to the U.S. Treasury under the Troubled Asset Relief Program (TARP). (WOC) Represents a worst-of-call-option that is a basket of common stocks. All mature on the option's expiration date but have different underliers. At expiration, only one settles and this is chosen in the issuer's favor. At the close of the reporting period, the fund maintained liquid assets totaling $2,514,690 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to hedge against changes in values of securities it owns, owned or expects to own, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $2,275,699 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,023,951 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,148,829 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $80,281,009 $20,531,320 $2,513,539 Consumer staples 25,496,008 724,977 — Energy 32,912,001 4,197,885 — Financials 56,330,071 2,832,052 352,334 Health care 145,365,517 444,037 — Industrials 57,581,800 6,143,929 — Information technology 211,833,560 7,675,296 — Materials 12,767,045 1,579,077 — Telecommunication services 2,269,509 — — Utilities 9,637,877 — — Total common stocks Convertible preferred stocks — 1,852,012 6,376,296 Investment companies 3,285,243 — — Purchased options outstanding — 7,941,110 — U.S. treasury obligations — 475,338 — Warrants 3,182,266 2,202,077 — Short-term investments 6,000,602 66,858,597 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(508,543) $— Written options outstanding — (380,137) — Total return swap contracts — (981,410) — Totals by level $— $— The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities:
